Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Nanae Terazaki on 04/11/2022.
The application has been amended as follows: 
In the CLAIMS:
In claim 2, after “rubber layer” in line 2, insert “covers the PE-coated yarn coated with spandex and nylon”. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: It is deemed novel and unobvious over the prior art to provide an anti-cutting rubber coated yarn comprising a yarn body and a mixed rubber layer coated on the yarn body with a plurality of tiny pit on the yarn body and the mixed rubber layer is attached to the tiny pits wherein the yarn body is a polyethylene coated yarn coated with spandex and nylon. The closest prior art includes Ardiff. Ardiff teaches an anti-cutting rubber coated yarn, but does not teach the specifically claimed anti-cutting yarn with a mixed rubber layer coated on the yarn body with a plurality of tiny pit on the yarn body and the mixed rubber layer is attached to the tiny pits wherein the yarn body is a polyethylene coated yarn coated with spandex and nylon. Therefore, the present claims are patentable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789